Citation Nr: 0710375	
Decision Date: 04/10/07    Archive Date: 04/16/07

DOCKET NO.  01-09 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine


THE ISSUES

1.  Entitlement to service connection for irritable bowel 
syndrome (IBS). 

2.  Entitlement to service connection for an undiagnosed 
illness manifested by signs or symptoms involving memory 
problems.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1982 to January 1986, and from December 1990 to May 
1991, including service in Southwest Asia during the Persian 
Gulf War.  This case is before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 decision of the Togus 
RO.  In September 2003, the case was remanded for additional 
development and due process considerations.  In August 2005, 
the Board remanded for additional development the issues of 
entitlement to service connection for memory loss and IBS.  

The issue of entitlement to service connection for memory 
loss is being REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if any 
action on his part is required.


FINDINGS OF FACT

The veteran had active military service in the Southwest Asia 
during the Persian Gulf War; competent evidence establishes 
that he has IBS productive of frequent episodes of bowel 
disturbance with abdominal distress following such service.


CONCLUSION OF LAW

Service connection is warranted for IBS.  38 U.S.C.A. §§ 
1110, 1117, 1118, 1131, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.303, 3.304, 3.317 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  VA must 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  In view of the favorable disposition in the matter 
addressed on the merits, there is no reason to belabor the 
impact of the VCAA on the matter. 

II.  Factual Background

Essentially, the veteran contends that he has IBS due to 
Persian Gulf service.  Service personnel records show that 
the veteran had active military service in the Southwest Asia 
Theatre of operations during the Persian Gulf War.

The veteran's service medical records do not show bowel 
complaints.  In a report of medical history completed in 
April 1991, he indicated that he had not experienced stomach, 
liver or intestinal trouble.  On the Southwest Asia 
redeployment examination in May 1991, the veteran indicated 
no stomach or belly pain, nausea, diarrhea, or bloody bowel 
movements.  A May 11, 1991, notation on the separation 
examination indicated "diarrhea x1 resolved since physical, 
nausea, [no] vomiting."

A May 1999 report of a Walter-Reed Gulf War Health Center 
examination notes a clearly established diagnosis of IBS.  A 
VA examiner in June 2004 noted that the veteran continued to 
have three to four watery or loose stools daily.  The 
diagnosis was chronic diarrhea of unclear etiology.  August 
2002 and August 2004 letters from Dr. N. indicate that the 
veteran has gastrointestinal symptoms consisting of diarrhea, 
bloating, nausea, and frequent abdominal gaseousness.  

On April 2006 VA examination, the veteran reported chronic 
gaseousness, abdominal bloating, clear rectal discharge at 
times, and abdominal cramping.  He averaged three to five 
bowel movements per day; these were most often loose.  IBS 
was diagnosed.  

III.  Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.

Compensation may be paid to any Persian Gulf War veteran 
"suffering from a chronic disability resulting from an 
undiagnosed illness (or combination of undiagnosed 
illnesses)."  38 U.S.C.A. § 1117.  These may include, but are 
not limited to, muscle pain, joint pain, neurologic signs or 
symptoms, and symptoms involving the respiratory system.  38 
C.F.R. § 3.317(b).  Qualifying chronic disabilities include 
certain medically unexplained chronic multisymptom illnesses 
defined by a cluster of signs or symptoms. 38 C.F.R. § 
3.317(a).  The chronic disability must have manifested either 
during active military, naval, or air service in the 
Southwest Asia Theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2011, and must not be attributed to any known 
clinical diagnosis by history, physical examination, or 
laboratory tests.  Objective indications of a chronic 
disability include both "signs," in the medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification.  See 70 Fed. Reg. 75669, 75672 (Dec. 18, 2006) 
(to be codified at 38 C.F.R. § 3.317(a)(1)).  Service 
connection may also be given for medically unexplained 
chronic multisymptom illness (such as irritable bowel 
syndrome) that is defined by a cluster of signs and symptoms, 
as well as for any diagnosed illness that the VA Secretary 
determines by regulation warrants a presumption of service 
connection.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

Under Diagnostic Code 7319, mild impairment, manifested by 
disturbances of bowel function with occasional episodes of 
abdominal distress, is noncompensable; a 10 percent 
disability rating is awarded for moderate impairment, with 
frequent episodes of bowel disturbance with abdominal 
distress; and a 30 percent disability rating is awarded for 
severe impairment, manifested by diarrhea, or by alternating 
diarrhea and constipation, with more or less constant 
abdominal distress. 38 C.F.R. § 4.114.

The record is clear that the veteran suffers from IBS.  This 
diagnosis was noted at the Walter Reed Gulf War Health Center 
and confirmed on recent VA examination.  On April 2006 VA 
examination it was noted that the veteran's reported symptoms 
(which have been consistent for several years) included 
chronic gaseousness, abdominal bloating and cramping, with an 
average of three to five, most often loose bowel movements 
per day.  These symptoms are consistent with a finding of 
frequent episodes of bowel disturbance with abdominal 
distress, and meet the criteria for a 10 percent rating under 
Code 7319.  

As the veteran has the requisite service, and is entitled to 
the presumptive provisions of 38 U.S.C.A. §§ 1117, 1118, and 
as IBS has been manifested to a degree of 10 percent, service 
connection for that disability is warranted.


ORDER

Service connection for IBS is granted.


REMAND

As was noted in the previous remand, the development 
requested by the Board in September 2003 (pursuant to 38 
C.F.R. § 19.9(a)(2)) directed that a specific medical opinion 
by a VA physician be obtained as to "whether the veteran has 
chronic disability(ies) manifested by symptoms including . . 
. memory problems. . . ," specifically including whether the 
cause of any current memory problems is from a known clinical 
diagnosis or is due to an undiagnosed illness.  The June 2004 
VA examiner reported that the veteran had no difficulty with 
long or short-term memory during the examination, and it was 
only the veteran's spouse who reported that the veteran 
"forgets small things that she tells him." The diagnoses 
provided by the June 2004 examiner did not include one of a 
memory disorder.  Subsequently, an August 2004 letter from 
Dr. N., a private physician, specifically indicated that the 
veteran has mild memory loss.  Dr. N. did not, however, 
provide a specific diagnosis regarding memory loss, and did 
not offer an opinion as to the etiology of the veteran's 
reported mild memory loss.

In light of the conflicting medical evidence as to whether or 
not the veteran has memory loss, the Board's August 2005 
remand sought a VA examination to resolve the matter.  On VA 
psychiatric examination in April 2006, the examiner noted 
that the veteran has memory complaints but no clear evidence 
of a memory problem.  The examiner provided a deferred 
diagnosis, stating "the only way to truly rule out the 
memory problem is to do neuropsychological testing, which was 
beyond the scope of the current evaluation."  The 
neuropsychological testing suggested by the April 2006 VA 
examiner has not been accomplished.  Thus, it is not "truly 
ruled out" that the veteran has memory problems.  The 
purpose of the development sought by the Board's prior remand 
was to conclusively determine whether or not the veteran has 
memory problems (and if so their etiology).  Hence, the 
mandates of the prior remand are not satisfied, and further 
development of medical evidence is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the veteran 
to be afforded the neuropsychological 
testing (suggested by the April 2006 VA 
examiner) to determine ("truly rule 
out") whether he has a memory problem.  
The veteran should then be scheduled for 
further examination/evaluation by the 
examiner who conducted the April 2006 
examination of the veteran.  The claims 
folder (with the results of the 
psychological testing incorporated) should 
be returned to the examiner for review.  
That examiner should also be provided a 
copy of the criteria under 38 C.F.R. § 
3.317.  The examiner should determine 
whether the veteran has chronic disability 
manifested by memory problems, and if so, 
whether such disability is due to a known 
clinical diagnosis(es) or is due to an 
undiagnosed illness(es). If memory 
problems are attributed to a known 
clinical diagnosis, the examiner should 
also opine whether it is likely as not 
that the disability was incurred during 
service or is otherwise related to 
service.  The examiner should reconcile 
(to the degree possible) the opinion given 
with the other evidence of record, with 
particular attention to the comments in 
the medical reports provided by Dr. N. The 
examiner must explain the rationale for 
all opinions given.

2. The RO should then review the claim.  
If it remains denied, the RO should issue 
an appropriate SSOC, and give the veteran 
and his representative the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


